Exhibit Unaudited Financial and Other Statistical Information for the Three and Nine Month Periods Ended November 30, 2008 and Guidance for Fiscal Year 2009 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended November 30, 2008 Nine Months Ended November 30, 2008 Net Sales $ 108,860,233 $ 312,077,957 Cost of Sales 79,372,838 226,844,620 Selling, General and Administrative 11,316,621 32,545,198 Interest Expense 1,681,641 4,484,091 Net (Gain) Loss on Sale of Property,Plant and Equipment 9,351 (1,135,868 ) Other (Income) (314,904 ) (1,378,144 ) 92,065,547 261,359,897 Income Before Income Taxes 16,794,686 50,178,060 Income Tax Expense 5,981,668 18,478,836 Net Income $ 10,813,018 $ 32,239,224 Income Per Share: Basic $ .89 $ 2.66 Diluted $ .88 $ 2.62 1 Exhibit AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended November 30, 2008 Current assets: Cash and cash equivalents $ 13,907,991 Accounts receivable, net of allowance for doubtfulaccounts 72,075,709 Inventories 58,888,477 Costs and estimated earnings in excess ofbillings on uncompleted contracts 15,849,403 Deferred income taxes 3,434,471 Prepaid expenses and other 1,551,365 Total current assets 165,707,416 Net property, plant, and equipment 85,576,498 Goodwill, less accumulated amortization 66,531,763 Other Assets 19,467,176 $ 337,282,853 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 20,038,697 Accrued liabilities 32,689,448 Long-term debt due within one year -0- Total current liabilities 52,728,145 Long-term debt due after one year 100,000,000 Deferred income taxes 7,288,421 Shareholders’ equity 177,266,287 $ 337,282,853 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended November 30, 2008 Net cash provide by operating activities $ 21,371,206 Net cash used in investing activities (107,582,916 ) Net cash provided by (used in) financing activities 98,103,695 Net (decrease) increase in cash and cash equivalents 11,681,050 Effect of exchange rate changes on cash (210,935 ) Cash and cash equivalents at beginning of period 2,226,941 Cash and cash equivalents at end of period $ 13,907,991 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended November 30, 2008 Nine Months Ended November 30, 2008 Net sales: Electrical and Industrial Products $ 61,960 $ 165,925 Galvanizing Services 46,900 146,153 $ 108,860 $ 312,078 Segment operating income (a): Electrical and Industrial Products $ 10,411 $ 28,140 Galvanizing Services 13,125 41,961 $ 23,536 $ 70,101 General corporate expenses (b) $ 5,183 $ 15,292 Interest expense 1,681 4,484 Other (income) expense, net (c) (123 ) (393 ) $ 6,741 $ 19,383 Income Before Taxes $ 16,795 $ 50,718 Total assets: Electrical and Industrial Products $ 170,861 $ 170,861 Galvanizing Services 144,785 144,785 Corporate 21,637 21,637 $ 337,283 $ 337,283 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands except per share amount) Actual Year to Date November 30, 2008 Projected Year Ended February 29, 2008 Net Sales: Electrical and Industrial Products $ 165,925 $ 230,000 to $235,000 Galvanizing Services $ 146,153 $ 190,000 to $195,000 Total Sales $ 312,078 $ 420,000 to $430,000 Diluted earnings per share $ 2.62 $ 3.35 to $3.45 Net Sales by Market Segment: Power Generation 55,000 Transmission and Distribution 125,000 Industrial 245,000 Total Company Sales $ 425,000 Electrical and Industrial Products Revenues by Industry: Power Generation 18 % Transmission and Distribution 46 % Industrial 36 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 24 % OEM’s 21 % Industrial 29 % Bridge and Highway 5 % Petro Chemical 21 % Operating Margins: Electrical and Industrial Products 17 % 16.5% to 17.5 % Galvanizing Services 29 % 27.5% to 28.5 % Cash Provided By (Used In)Operations $ 21,371 $ 37,500 Capital Expenditures $ 14,631 $ 15,500 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 10,673 $ 14,500 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 53 % 55 % Galvanizing Services 47 % 45 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
